Citation Nr: 1210664	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  90-51 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a compensable disability evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Goodman, Allen, & Filetti, PLLC


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel







INTRODUCTION

The Veteran had active service from September 1952 to February 1955.  

In an August 1992 decision, the Board of Veterans' Appeals (Board) denied the Veteran entitlement to a compensable rating for his service-connected bilateral hearing loss.  He appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 1993 Memorandum Decision, the Court granted the Secretary's motion for summary affirmance of the Board's August 1992 decision.  

In April 1997, the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO) received the Veteran's request for a compensable rating for his service-connected bilateral hearing loss.  The RO denied his claim and the Veteran appealed.  In a March 1998 decision, the Board denied the Veteran's claim.  In June 1998, he filed a motion for reconsideration of the Board's March 1998 decision.  The motion was denied in April 1999, and the Veteran filed a timely Notice of Appeal with the Court appealing the March 1998 Board decision.  

In a March 2001 Order, the Court granted the Secretary's unopposed Motion for Remand of the Board's March 1998 decision.  Pursuant to the actions requested in the Motion, the Court vacated the Board's decision denying a compensable rating for his service-connected bilateral hearing loss, and remanded the issue to the Board for issuance of a decision that took into consideration the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011).  

In an April 2002 decision, the Board denied the Veteran entitlement to a compensable rating for bilateral hearing loss.  He appealed that decision to the Court as well.  In a January 2003 Order, the Court granted the parties' Joint Motion for Remand of the Board's April 2002 decision.  Pursuant to the actions requested in the Joint Motion, the Court vacated the Board's decision denying a compensable rating for the Veteran's service-connected bilateral hearing loss, and remanded all issues to the Board for issuance of a readjudication decision that took into consideration, and was in compliance with, the VCAA, and to afford the Veteran a VA audiological examination.  

The Board remanded the case to the RO in August 2003 and in June 2004 to ensure full compliance with the provisions of the VCAA and to have the Veteran scheduled for a VA audiology examination.  The Board then denied a compensable rating for bilateral hearing loss by decision of January 2005.  

In a March 2006 Order, the Court again granted the parties' Joint Motion for Partial Remand.  Pursuant to the actions requested in the Joint Motion, the Court remanded that part of the Board's decision that denied a compensable rating for bilateral hearing loss and dismissed another issue.  On remand, the Court requested the Board to determine, by a new audiological examination if necessary, whether the application of the ratings table adequately reflects the functional abilities of the Veteran's hearing under the ordinary circumstances of life, including employment, and whether an extraschedular rating is appropriate.  

In September 2006, the Board remanded the case to the RO to ensure full compliance with the provisions of the VCAA, including the Court's decision in Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006), and to have the Veteran scheduled for a VA audiology examination to attempt to determine the Veteran's functional hearing loss under the ordinary circumstances of life, including employment, as directed in the Joint Motion.  

In April 2007, after a VCAA notification letter was sent and an examination performed, the Board again denied a compensable rating for hearing loss.  In a May 2008 Order, the Court granted the parties' Joint Motion for Remand and the case was again returned to the Board.  In October 2008, the Board remanded the claim for a comprehensive VA audiological test.  The requested examination was conducted in December 2008.  

In September 2009 the Board denied the Veteran's claim for a compensable evaluation for bilateral hearing loss.  The Veteran again appealed to the Court, and in a June 2010 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion for Remand.  The Board's decision was vacated and the Veteran's claim was remanded to the Board.  The Order called for the claim to be remanded primarily so that the Board could adequately explain its consideration of extraschedular referral.  

Most recently, the Board remanded the Veteran's claim in November 2010 so that he could be afforded a VA examination in which an opinion was provided that took into consideration the Veteran's report of decreased speech recognition when in environments of competing noise.  Such development has now taken place and this claim is ready for appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At its worst, the Veteran's bilateral hearing loss has been manifested by a pure tone threshold average of 59 decibels (dB) for the right ear and of 66 dB for the left ear, with speech recognition scores of 90 for the right ear and of 86 for the left ear.  

2.  The Veteran's overall disability is not so exceptional as to render the available schedular evaluations inadequate.  


CONCLUSION OF LAW

The criteria for establishing entitlement to a compensable disability evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.85, 4.86 (2011).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Such notice was provided to the Veteran in letters dated September 2004 and January 2009.  While the unfavorable rating decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current § 5103(a) requirements in 2000, the Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial rating decision, the RO did not err in not providing such notice.  Rather, the Veteran has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in May 1997, May 2004, November 2006, December 2008 and February 2011, and VA has obtained these records.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the Veteran's representative alleged in December 2011 that the February 2011 VA examination failed to comply with the mandates of the Board's November 2010 remand instructions.  The Board does not agree.  Initially, the Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  In the November 2010 remand, the Board instructed the examiner to provide a full description of the functional effects caused by the Veteran's bilateral hearing loss.  A review of the February 2011 examination report reveals that the examiner described in detail the functional effects the Veteran experienced when he was working and on his daily life.  The examiner also described the Veteran's difficulties in the presence of background noise.  This detailed discussion reflects substantial compliance with the Board's December 2011 remand.  A letter was also sent to the Veteran in January 2011 requesting that he identify any and all treatment providers.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under applicable laws and regulations, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Specifically, evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85 Tables VI and VII, as set forth following 38 C.F.R. § 4.85, are used to calculate the rating to be assigned.  38 C.F.R. § 4.85.  

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hz) is 55 decibels (dB) or more, Table VI or Table Via is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b). 

Facts and Analysis

The Veteran contends that he is entitled to a compensable disability evaluation for his bilateral hearing loss.  However, as outlined below, the preponderance of the evidence of record demonstrates that a compensable disability evaluation is not warranted at any time during the pendency of the Veteran's claim, to include on an extraschedular basis.  As such, the claim is denied.  

Upon filing his claim for a compensable disability evaluation, the Veteran was afforded a VA audiometric examination in May 1997.  Audiometric testing revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
70
75
LEFT
15
20
20
75
80

Pure tone threshold averages were 46 dB for the right ear and 48 dB for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  Applying these results to 38 C.F.R. § 4.85, Table VI, the Veteran's right and left ear hearing losses are assigned numeric values of I.  These test scores, when applied to Table VII, demonstrate that the Veteran's bilateral hearing loss was properly rated as 0 percent disabling as of this time.  38 C.F.R. § 4.85.  The examiner diagnosed the Veteran with moderately severe to severe sensorineural hearing loss above 200 Hz in the right ear and severe sensorineural hearing loss above 2000 Hz in the left ear.  It was recommended that assistive listening devices be considered.  It was noted that the Veteran declined the use of amplification at this time, and according to the examiner, this was a sensible decision due to the configuration of the Veteran's hearing loss.  

The record also contains a private audiometric evaluation dated September 1999.  The audiometric graph is very difficult to read in this case due to legibility, but it is clear that speech discrimination was 96 percent in the right ear and 92 percent in the left ear.  The audiologist concluded that the Veteran's hearing was essentially within normal limits bilaterally for tones in the low through mid frequency range, with severe sensorineural loss above 2000 Hz.  

An additional VA audiometric examination was performed in May 2004.  The Veteran described hearing loss with his greatest difficulty being in situations with background noise and anytime someone was behind him.  Audiometric testing revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
40
80
85
LEFT
35
40
45
80
90

Pure tone threshold averages were 59 dB for the right ear and 64 dB for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  Applying these results to 38 C.F.R. § 4.85, Table VI, the Veteran's right and left ear hearing losses are assigned numeric values of II.  These test scores, when applied to Table VII, demonstrate that the Veteran's bilateral hearing loss was properly rated as 0 percent disabling as of this time.  38 C.F.R. § 4.85.  The examiner concluded that these test results revealed mild sensorineural hearing loss through 2000 Hz steeply sloping to a severe high frequency sensorineural hearing loss with excellent word recognition ability in the right ear and a moderate sensorineural hearing loss through 2000 Hz steeply sloping to a severe high frequency sensorineural hearing loss with excellent word recognition ability in the left ear.  

Another VA audiometric examination was performed in November 2006.  Audiometric testing revealed pure tone thresholds, in dB, to be:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
75
80
LEFT
35
35
45
85
95

Pure tone averages were 56 dB for the right ear and 65 dB for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  Applying these results to 38 C.F.R. § 4.85, Table VI, the Veteran's right ear hearing loss is assigned a numeric designation of I and his left ear hearing loss is assigned a numeric value of II.  These test scores, when applied to Table VII, demonstrate that the Veteran's bilateral hearing loss was properly rated as 0 percent disabling as of this time.  38 C.F.R. § 4.85.  

The examiner concluded that the Veteran suffered from mild to severe sensorineural hearing loss with excellent word recognition at elevated conversation levels.  When speech was presented at louder than average conversation levels in quiet, the Veteran's understanding of speech was also excellent.  However, the examiner opined that when speech was presented at average conversation levels, or in the presence of background noise, the Veteran's understanding of speech would most likely decrease.  The examiner felt that improvement would be seen through the use of hearing aids.  

The Veteran was afforded another VA audiometric examination in December 2008.  The Veteran reported that when conversing, he required frequent repetitions.  He also described difficulty understanding speech in the presence of competing noise.  Specifically, he noted that he could not hear in church or in any reverberant environment and that he could not understand speech over the phone.  He also described an inability to hear sounds behind him.  Audiological evaluation revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
80
85
LEFT
35
35
50
85
95

Pure tone threshold averages were 59 dB for the right ear and 66 dB for the left ear.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 92 percent in the left ear.  Applying these results to 38 C.F.R. § 4.85, Table VI, the Veteran's right ear hearing loss is assigned a numeric value of III and his left ear hearing loss is assigned a numeric value of II.  These test scores, when applied to Table VII, demonstrate that the Veteran's bilateral hearing loss was properly rated as 0 percent disabling as of this time.  38 C.F.R. § 4.85.  

The examiner diagnosed the Veteran with normal hearing for the right ear at 250 Hz, dropping to a mild sensorineural hearing loss at 500-2000 Hz.  Severe hearing loss existed from 3000 to 8000 Hz.  The left ear had normal hearing at 250 Hz, dropping to a mild sensorineural hearing loss at 500 to 1000 Hz.  Severe hearing loss existed at 3000 Hz dropping to profound hearing loss at 4000 Hz to 8000 Hz.  The examiner further opined that the Veteran's understanding of speech would become worse in the presence of competing noise.  Understanding of speech could be extremely difficult depending on the ration between the speech signal and the noise and the location of the speaker.  The examiner noted that barriers to communication for the Veteran would likely include background noise, distance from the speaker, and conversing over a phone or intercom.  It was noted that any employment setting that can control these communication barriers would be suitable for the Veteran.  Finally, the examiner opined that the use of amplification would improve the Veteran's word recognition in both quiet and noisy environments.  

The Veteran was most recently afforded a VA examination for his bilateral hearing loss in February 2011.  The Veteran reported that his hearing loss caused difficulty with hearing his wife, as well as difficulty hearing in the presence of background noise.  Additionally, he described difficulty with activities such as hearing music, hearing movies, and hearing while in church services.  It was noted that the Veteran was presently retired but that he previously worked as a consultant.  The Veteran described occupational impairment as difficulty hearing attendee questions when he was giving a presentation.  An authorized audiological evaluation revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
45
80
80
LEFT
40
40
55
80
90

Pure tone threshold averages were 58 dB for the right ear and 66 dB for the left ear.   Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 86 percent in the left ear.  Applying these results to 38 C.F.R. § 4.85, Table VI, the Veteran's right and left ear hearing losses are assigned numeric values of III.  These test scores, when applied to Table VII, demonstrate that the Veteran's bilateral hearing loss was properly rated as 0 percent disabling as of this time.  38 C.F.R. § 4.85.  The examiner concluded that this was not a problem that, if treated, could result in a change in hearing thresholds.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a compensable disability evaluation for his bilateral hearing loss at any time during the pendency of this claim.  As already noted, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann, 3 Vet. App. at 349.  As discussed in detail above, the Veteran's hearing loss, when applied to 38 C.F.R. § 4.85, Tables VI and VII, does not warrant a compensable disability evaluation.  The first level at which Table VII allows for compensable hearing loss is when the better ear has a numeric designation of III while the poorer ear has a numeric designation of IV.  See id.  Presently, the evidence of record demonstrates that the Veteran's hearing loss has not reached this degree of impairment.  

The Board has also considered whether, under 38 C.F.R. § 4.86, Table VIA may be used instead.  However, Table VIA is to be used when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hz) is 55 dB or more, or, when the pure tone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz.  38 C.F.R. § 4.86(b).  A review of the above audiometric tests reveals that the Veteran's hearing loss has not fallen into this category at any time during the pendency of this claim.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether an extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has provided numerous lay statements describing the symptomatology and impairment resulting from his hearing loss.  The Veteran has reported occupational and social impairment stemming from his service-connected hearing loss.  In June 1999, he described a scenario in which he was trying to sell equipment to a large food company on the factory floor, but due to the noise, he was unable to hear their questions.  He also reported an inability to discern dialogue at technical seminars.  In January 2007, he submitted a statement describing how he was unable to wear hearing aids and how he was unable to hear sounds from behind.  

In 2011, he stated that while he was employed, he would often have to have individuals repeat themselves when asking questions while he was giving a presentation.  He indicated that this was embarrassing and that it reduced his credibility.  He also has indicated that traveling through the airport is difficult as he cannot make out the gate numbers being called out.  Finally, the Veteran reported that he does not attend church, go to movies, or go to restaurants, as he is unable to understand what is being said.  

The Veteran's wife has also provided several statements describing the effect of the Veteran's hearing loss on his day to day life.  According to her, she had to interpret conversations for the Veteran since he could not wear hearing aids.  She also stated that the Veteran had become more introverted due to his hearing loss, sometimes even becoming depressed because he could not live a normal life.  She has also indicated that the Veteran has trouble hearing speeches, understanding speech when there is a lot of background noise, and hearing the television or music.  

Finally, the medical evidence of record reinforces the Veteran's reports of difficulty in occupational and social situations.  VA examination reports note that the Veteran has difficulty discerning conversation in situations with background noise, as well as an inability to hear what is behind him.  The records also reflect difficulty when using the telephone, watching TV or attending church.  

While the Board has considered the above complaints, difficulty hearing is contemplated by the rating criteria.  See 38 C.F.R. § 4.85.  The rating criteria also allow for a higher disability evaluation upon a showing of worsening symptomatology.  Therefore, the rating criteria reasonably describe the Veteran's disability.  The Veteran has argued that his symptomatology has not been properly considered under the applicable rating criteria.  However, the evidence does not suggest that the Veteran's hearing loss has resulted in marked interference with employment above and beyond that considered by the assigned disability evaluation.  The Veteran has described numerous difficulties in occupational and social settings, including hearing others when there is competing noise or when performing activities such as giving presentations.  However, the evidence of record does not reflect that the Veteran's difficulties in hearing were of such significance during his employment that his performance suffered to the point that he received any demotions, reprimands, lost business or reductions in his hours of employment.  In fact, the Veteran indicated in his 2011 statement that he felt his presentations were less effective and he was embarrassed.  However, such impact does not demonstrate such an exceptional disability picture as to warrant a disability rating outside the schedular criteria.  The Board is not suggesting that the Veteran did not suffer occupational impairment due to his hearing loss.  However, the preponderance of the evidence demonstrates that the Veteran's impairment was not so significant as to render the diagnostic criteria insufficient.  

Likewise, while the Veteran has described daily problems associated with his hearing loss, such as difficulty hearing the television, difficulty hearing a sermon or conversations with background noise, and an inability to hear what is behind him, these factors alone fail to demonstrate that the Veteran's hearing loss is so unusual as to take it outside of the purview of the applicable rating criteria.  38 C.F.R. § 4.85 is meant to compensate a Veteran who suffers from hearing loss.  In the present case, the Veteran's described impairment reflects nothing more than hearing loss.  There is no evidence to suggest that the Veteran has ever been hospitalized because of this disability or that he has suffered impairment above and beyond that considered by the applicable rating criteria - i.e., hearing loss.  Therefore, an extraschedular rating is not warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, as outlined in detail above, the Veteran's symptomatology has not warranted a compensable disability evaluation at any time during the pendency of this claim.  As such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a compensable disability evaluation for his bilateral hearing loss must be denied.






	(CONTINUED ON NEXT PAGE)
ORDER

A compensable disability evaluation for bilateral hearing loss, to include on an extraschedular basis, is denied.  



____________________________________________
JOHN H. NILON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


